Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 1 of 156




                     EXHIBIT A
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 2 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 3 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 4 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 5 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 6 of 156




                         Exhibit A
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 7 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 8 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 9 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 10 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 11 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 12 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 13 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 14 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 15 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 16 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 17 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 18 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 19 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 20 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 21 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 22 of 156




                         Exhibit A
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 23 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 24 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 25 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 26 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 27 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 28 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 29 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 30 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 31 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 32 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 33 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 34 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 35 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 36 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 37 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 38 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 39 of 156




                         Exhibit B
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 40 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 41 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 42 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 43 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 44 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 45 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 46 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 47 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 48 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 49 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 50 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 51 of 156




                         Exhibit C
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 52 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 53 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 54 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 55 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 56 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 57 of 156




                         Exhibit D
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 58 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 59 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 60 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 61 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 62 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 63 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 64 of 156




                          Exhibit E
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 65 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 66 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 67 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 68 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 69 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 70 of 156




                          Exhibit F
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 71 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 72 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 73 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 74 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 75 of 156




                         Exhibit G
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 76 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 77 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 78 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 79 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 80 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 81 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 82 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 83 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 84 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 85 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 86 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 87 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 88 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 89 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 90 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 91 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 92 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 93 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 94 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 95 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 96 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 97 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 98 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 99 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 100 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 101 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 102 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 103 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 104 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 105 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 106 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 107 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 108 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 109 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 110 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 111 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 112 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 113 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 114 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 115 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 116 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 117 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 118 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 119 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 120 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 121 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 122 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 123 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 124 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 125 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 126 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 127 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 128 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 129 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 130 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 131 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 132 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 133 of 156




                          Exhibit H
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 134 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 135 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 136 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 137 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 138 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 139 of 156




                           Exhibit I
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 140 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 141 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 142 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 143 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 144 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 145 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 146 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 147 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 148 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 149 of 156




                           Exhibit J
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 150 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 151 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 152 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 153 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 154 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 155 of 156
Case 1:17-cv-01726-YK Document 104-1 Filed 06/16/20 Page 156 of 156
